office_of_chief_counsel internal_revenue_service memorandum number release date cc pa bmpettoni pgp-106648-09 uilc date date to jane e looney director accounts management wage investment from blaise g dusenberry senior technician reviewer procedure administration subject gatt interest and refund of employee's fica tax overpayment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the general agreements on tariffs and trade gatt interest rate applies to an individual employee’s share of the fica tax overpayment conclusions the regular overpayment interest rate not the gatt interest rate applies to an individual employee’s share of a fica tax overpayment if the interest will be paid over to the individual employee facts an employer a corporation pays wages to its employee and as required by sec_3102 of the internal_revenue_code code deducts the employee’s share of fica tax from the wages the employer pays that amount and its share of fica tax to the internal_revenue_service service it is later discovered that there is an overpayment of fica tax the employer files a claim_for_refund of the overpayment plus interest the refund claim indicates that the employer repaid or reimbursed the employees prior to filing the claim or the employees have consented to having the employer pgp-106648-09 pursue the fica claim on their behalf or the employer files for only its share of the refund the service allows the refund in all three scenarios the fica refund claim will be paid to the employer by the service in scenario and a single interest rate will apply the employer rate determined under sec_6621 because in scenario the employer repaid or reimbursed the employees before filing the claim and in the employer is filing for only its share of the claim in scenario however the employer will repay the employee portion of the refund to the employees such as in the case of many of the pending claims for refund of fica_taxes paid on behalf of medical residents - separate rates of interest may apply to the employer and employee portion of the refund claim in the medical resident cases the service based on information provided by the employers will determine the total amount of the employee share of the fica tax_refund and will calculate the amount of interest thereon the service will refund to each employer the employer’s share of the fica tax_refund plus interest and the employee share of the fica tax_refund plus interest each employer will then pay to each consenting resident his or her share of the fica tax_refund plus statutory interest law and analysis the allowance and payment of overpayment interest and the rate of such interest are mandated by statute sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6621 provides three rates for computing the overpayment interest for all overpayments except for overpayments by a corporation the rate is the short-term adjusted federal rate afr plu sec_3 percentage points the regular rate for overpayments by a corporation of dollar_figure or less the rate is the short-term afr plu sec_2 percentage points for overpayments by a corporation of more than dollar_figure the rate is the short-term afr plus percentage points the lower gatt rate the regulations under sec_6402 provide that the service may credit or refund an overpayment_of_tax including interest thereon only to the person that made the overpayment of taxes see sec_301_6402-1 thus it is important to establish the person who has paid the fica_taxes for this reason the employment_tax regulations provide comprehensive rules for employers and employees who claim refunds of fica_taxes in particular the rules provide specific requirements for employers who are claiming refunds of an employee’s portion of the fica tax see a -2 for the purpose of computing overpayment interest if an employer repays a fica tax overpayment to its employee and then files a claim_for_refund the overpayment is generally considered to be made by the employer this is scenario discussed above the employer will be paid at the same rate as the employee if the employer is not a corporation see sec_6621 pgp-106648-09 this is because to file a claim_for_refund of an overpayment of fica tax the employer must repay or reimburse the employee’s share of fica tax to the employee or secure the written consent of the employee for allowance of the refund_or_credit sec_31_6402_a_-2 the employer however is not required to repay or reimburse the employee or obtain written consent of the employee to the extent that the overpayment does not include taxes withheld from the employee or if after reasonable efforts the employer cannot locate the employee or the employee once contacted will not provide the requested consent id in cases where the employer cannot locate the employee or if the employee once contacted will not provide the requested consent the employer can file a claim only for the employer’s share of the fica_taxes see revrul_81_310 1981_2_cb_241 this is scenario discussed above when a refund of an overpayment of fica tax will be made to a corporate employer the gatt interest rate applies if the total fica tax overpayment by the employer- corporation exceeds dollar_figure if the fica tax overpayment by the employer-corporation is dollar_figure or less the rate is the short-term afr plu sec_2 percentage points if the employer is not a corporation then the regular_interest rate applies in contrast where the refund of fica_taxes plus interest will be paid over to the employee by the employer then the regular_interest rate not the gatt interest rate applies to the individual employee’s share of a fica tax overpayment see sec_6611 sec_6621 sec_6413 b sec_31 a -2 a i this is because the employee share is considered the employee’s refund and failure to pay the correct interest to the employee would underpay the employee this is scenario discussed above this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ blaise g dusenberry senior technician reviewer procedure administration
